DETAILED ACTION
Election/Restrictions
Applicant’s election of species CXCL11 and antibodies/antibody fragments (protein) in the reply filed on February 17, 2021 is acknowledged.  Because Applicant did not distinctly and specifically point out any supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims Summary
	Claim 18 and its dependent claims, in various embodiments, are directed to a kit comprising protein reagents that specifically bind to CXCL11 (elected species), optionally attached to a solid support (claim 20).  The protein reagents are antibodies or fragments of antibodies (claims 19 and 25), such as Fab, F(ab’)2, Fv, Fab/c or scFv fragments (claim 26).  The solid support is a polymer (claim 21), such as plastic (claim 22), or a magnetic or non-magnetic microbead (claim 23), or polystyrene (claim 24).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claims recite a kit comprising a protein reagent that specifically detects CXCL11, which is a product of nature exception.  
The naturally-occurring receptor, CXCR3, is bound by CXCL11.  Thus, the natural protein, CXCR3, is capable of acting as a reagent to specifically bind CXCL11.  A reagent that 
This judicial exception is not integrated into a practical application because the kit in which the protein is contained is not limited by any structure, and is merely insignificant extra-solution activity and nothing more than an attempt to generally link the protein to a particular technological environment.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a kit is routine and conventional in the protein art, as seen in Hu and Knechtle (US Patent 7,138,229 B2, col. 13, lines 1-25).  It is noted that the solid support recited in claim 18 is an optional embodiment.
Therefore, the claim is not patent eligible as it is directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hu and Knechtle (US Patent 7,138,229 B2, “Hu”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
(claims 18-25).  Antibody reagents include fragments of antibodies, such as Fab, F(ab’)2, and single chain antibodies, for example (see cols. 5-6, bridging paragraph) (claim 26).  Therefore, the claimed embodiments are anticipated by the prior art.
  
Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/STACY B CHEN/Primary Examiner, Art Unit 1648